Citation Nr: 1543213	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-15 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for arthritic inflammation.

2.  Entitlement to service connection for a right knee disability, to include as due to psoriatic arthritis.

3.  Entitlement to service connection for a left knee disability, to include as due to psoriatic arthritis.

4.  Entitlement to service connection for a left hip disability, to include as due to psoriatic arthritis.  

5.  Entitlement to service connection for a right index finger disability, to include as due to psoriatic arthritis.

6.  Entitlement to service connection for a fingernail condition.  

7.  Entitlement to service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to October 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for the above listed disabilities, which the Veteran has attributed to psoriatic arthritis.

The Veteran has a current diagnosis of psoriatic arthritis, with joint pain noted in his knees, hip, and fingers, as well as psoriasis affecting his skin and nails.  However, the Veteran's treatment providers have not related his current condition to his active military service.  

Although the Veteran's service treatment records are negative for any diagnosis of psoriatic arthritis or psoriasis, the Veteran has submitted lay statements describing symptoms of an itchy and flaking scalp during his active service, which he has suggested was an early symptom of his psoriasis and psoriatic arthritis.  The Veteran has not been afforded a VA medical opinion to address whether the Veteran's reported symptoms were an early manifestation of his current disabilities.  Accordingly, on remand, one should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination(s) of his psoriasis and psoriatic arthritis.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's psoriasis and/or psoriatic arthritis had onset in service or were caused or permanently aggravated by the Veteran's active military service.  

In particular, the examiner should address the Veteran's contention that an itchy, flaking scalp in service was an early symptom of his claimed disabilities.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination. 

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

